        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 1 of 51



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WINN-DIXIE STORES, INC.,                       :
And BI-LO HOLDINGS, LLC,                       :              Case No. 15-6480
                                               :
                          Plaintiffs,          :
                                               :       ANSWER AND AFFIRMATIVE
        v.                                     :       DEFENSES OF MUSHROOM
                                               :       ALLIANCE, INC. TO PLAINTIFFS’
EASTERN MUSHROOM MARKETING                     :       FIRST AMENDED COMPLAINT
COOPERATIVE, INC., et al.                      :
                                               :
                          Defendants           :
                                               :

                                 I.     NATURE OF THE ACTION

        1.         Answering Defendant Mushroom Alliance, Inc. (“Mushroom Alliance”) admits

that Plaintiffs Winn-Dixie Stores, Inc. (“Winn-Dixie”) and Bi-Lo Holdings LLC (“Bi-Lo”)

brought the instant action. After reasonable investigation, Mushroom Alliance is without

sufficient knowledge or information to form a belief as to the truth of the allegation regarding

whether Plaintiffs Winn-Dixie and Bi-Lo are direct purchasers of mushrooms. All remaining

averments in this paragraph are denied.

        2.         Mushroom Alliance is without sufficient knowledge or information to form a

belief as to the truth of the allegation regarding the amount annually spent by consumers on

mushrooms. All remaining averments in this paragraph are denied.

        3.         Denied.

        4.         Denied.

        5.         Denied.

        6.         Denied.

        7.         Denied.

                                                   1

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 2 of 51



        8.         Denied.

                   a.     Denied.

                   b.     Denied.

                   c.     Denied.

                   d.     Denied.

                   e.     Denied.

                   f.     Denied.

        9.         It is admitted only that the EMMC held a meeting on January 9, 2001. All

remaining averments in this paragraph are denied.

        10.        Denied.

        11.        It is admitted only that the EMMC purchased certain properties in 2001 that, at

some point in time, had been operated at least in part, as mushroom farms. Mushroom Alliance

is without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining averments of this paragraph, and therefore denies same.

        12.        It is admitted only that the EMMC entered into certain lease options in and around

February and August 2002. All remaining averments of this paragraph are denied.

        13.        Denied.

        14.        Denied.

                                 II.    JURISDICTION AND VENUE

        15.        It is admitted only that this court has subject matter jurisdiction over Plaintiffs’

claims. All remaining averments in this paragraph are denied.

        16.        Denied. Mushroom Alliance specifically denies that it sells mushrooms.




                                                      2

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 3 of 51



        17.        It is admitted only that venue is proper in this judicial district. All remaining

averments of this paragraph are denied.

                                         III.    THE PARTIES

        18.        Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        19.        Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        20.        Mushroom Alliance admits only that EMMC is an agricultural cooperative

incorporated in the Commonwealth of Pennsylvania, that it is headquartered in Kennett Square,

Pennsylvania and that its members are mushroom farmer growers.

        21.        It is admitted only that in 2001, the EMMC had approximately 19 members. All

remaining averments of this paragraph are denied.

        22. - 45. Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the averments of Paragraphs 22 through 45 and, therefore,

denies the same.

        46.        Mushroom Alliance admits only that it is an agricultural cooperative; that it was

an EMMC member; that it executed a Membership Agreement; and that a representative of the

Mushroom Alliance attended EMMC meetings. All remaining averments of this paragraph are

denied. Mushroom Alliance specifically denies that it ever sold any mushrooms.

        47.        It is admitted only that some members of the Mushroom Alliance later joined the

EMMC. All remaining averments of this paragraph are denied.

        48.        Mushroom Alliance admits only that Creekside Mushrooms, Ltd (“Creekside”)

was a member of the Mushroom Alliance. All remaining averments of this paragraph are denied.


                                                     3

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 4 of 51



        49.        It is admitted only that some members of the Mushroom Alliance later joined the

EMMC. All remaining averments of this paragraph are denied.

        50.        Mushroom Alliance admits that the Mushroom Alliance joined the EMMC on or

about January 2001 and resigned from the EMMC effective September 1, 2002. All remaining

averments of this paragraph are denied.

        51.        Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph and, therefore, all averments are denied.

        52.        Mushroom Alliance admits only that J-M Farms, Inc. was a member of the

Mushroom Alliance. All remaining averments of this paragraph are denied.

        53.        It is admitted only that some members of the Mushroom Alliance later joined the

EMMC. All remaining averments of this paragraph are denied.

        54. - 63. Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the averments of Paragraphs 54 through 63 and, therefore,

denies the same.

        64.        It is admitted only that Kitchen Pride Mushrooms, Inc. was a member of the

Mushroom Alliance. All remaining averments of this paragraph are denied.

        65.        It is admitted only that some members of the Mushroom Alliance later joined the

EMMC. All remaining averments of this paragraph are denied.

        66.        Denied.

                                 IV.     TRADE AND COMMERCE

        67.        It is admitted only that the vast majority of mushrooms sold in the United States

are agaricus mushrooms. It is further admitted that agaricus mushrooms are sold to fresh market

retailers such as grocery store chains and food distributors but denied that sales of agaricus


                                                    4

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 5 of 51



mushrooms to canneries are at the same prices or pursuant to the same market conditions as fresh

agaricus mushrooms. Mushroom Alliance is without knowledge or information sufficient to

form a belief as to the truth of the remaining averments of this paragraph.

          68.      The averments of this paragraph are conclusions of law to which no answer is

required. To the extent that said averments are factual in nature, Mushroom Alliance is without

knowledge or information sufficient to form a belief as to the truth of the remaining averments of

this paragraph.

             V.         DEFENDANTS’ ALLEGED ANTICOMPETITIVE CONDUCT

          69.      Mushroom Alliance admits only that EMMC was formed by various mushroom

farmer groups in or around January 2001. The remaining averments of this paragraph are

denied.

          70.      Denied.

                   a.     It is admitted only that several entities involved in the growing of

          mushrooms formed the EMMC in or around January 2001. All remaining averments of

          this paragraph are denied.

                   b.     Denied.

                   c.     Denied.

                   d.     Denied.

                   e.     Denied.

          71.      It is admitted only that Plaintiffs named the entities identified in this paragraph as

defendants in the instant lawsuit. All remaining averments of this paragraph are denied.

                   a.     Denied.

                   b.     Denied.


                                                     5

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 6 of 51



                   c.     Denied.

        72.        Admitted.

        73.        It is admitted only that the EMMC began operations in and around January 2001.

Mushroom Alliance is without knowledge or information sufficient to from a belief as to the

truth of the remaining averments contained in this paragraph.

        74.        Mushroom Alliance admits only that the EMMC was formed by various

mushroom farmer growers in or around January 2001. The remaining averments of this

paragraph are denied.

        75.        Admitted.

        76.        Denied.

        77.        It is admitted that a number of growers attended an organization meeting that was

held on November 28, 2000 and later, joined the EMMC. The remaining averments of this

paragraph are denied.

        78.        Mushroom Alliance denies the averments of this paragraph to the extent they

purport to characterize the contents of a writing (the EMMC membership agreement) the best

evidence of which is the writing itself.

        79.        Denied.

        80.        Denied.

        81.        Denied. To the extent the averments in Paragraph 81 purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        82.        Denied. To the extent the averments in Paragraph 82 purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely


                                                   6

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 7 of 51



characterized it.

        83.        Denied. To the extent the averments in Paragraph 83 purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        84.        Denied.

        85.        It is admitted only that EMMC members had voting rights per the membership

agreement. All remaining averments of this paragraph are denied.

        86.        Denied.

        87.        Denied.

        88.        Denied.

        89.        Denied.

        90.        The averments of this paragraph are conclusions of law to which no answer is

required. To the extent that said averments are factual in nature, they are denied. The EMMC’s

members retained counsel to assist with the formation of the EMMC to ensure that it would be

entitled to all of the antitrust protections afforded under the Capper-Volstead Act.

        91.        It is admitted only that the EMMC membership included certain growers that

were vertically integrated. All remaining averments of this paragraph are denied.

        92.        Mushroom Alliance denies the averments of this paragraph to the extent they

purport to characterize the contents of a writing (the January 23, 2001 letter) the best evidence of

which is the writing itself.

        93.        Denied.

        94.        Denied.

        95.        Denied.


                                                   7

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 8 of 51



        96.        It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments of this paragraph are denied.

        97.        Denied. The allegations contained in this paragraph purport to quote certain

language contained in “meeting minutes.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        98.        Denied. The allegations contained in this paragraph purport to quote certain

language contained in “membership agreement.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        99.        It is admitted only that the EMMC issued a price list relating to various types,

grades, sizes and packaging modes of mushrooms in January 2001. The remaining averments of

this paragraph are denied. To the extent the allegations in this paragraph purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        100.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        101.       Denied. To the extent the allegations in this paragraph purport to characterize


                                                     8

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 9 of 51



certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        102.       Denied. To the extent the allegations in this paragraph purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        103.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        104.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        105.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        106.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to


                                                    9

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 10 of 51



characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        107.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        108.       Denied. To the extent the allegations in this paragraph purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        109.       Mushroom Alliance denies the averments of this paragraph to the extent they

purport to characterize the contents of a writing (the July 2, 2001 email) the best evidence of

which is the writing itself.

        110.       Mushroom Alliance denies the averments of this paragraph to the extent they

purport to characterize the contents of a writing (the July 2, 2001 email) the best evidence of

which is the writing itself.

        111.       Denied. To the extent the allegations in this paragraph purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        112.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        113.       It is admitted only that the EMMC held a meeting on the date alleged herein.


                                                   10

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 11 of 51



Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        114.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        115.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        116.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        117.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        118.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        119.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        120.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.


                                                   11

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 12 of 51



        121.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        122.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        123.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        124.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        125.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        126.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        127.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        128.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the


                                                   12

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 13 of 51



truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        129.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        130.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        131.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        132.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        133.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        134.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments in this paragraph are denied.

        135.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        136.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the


                                                   13

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 14 of 51



truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        137.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        138.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        139.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments in this paragraph are denied. The allegations contained in this paragraph

purport to quote certain language contained in “meeting minutes.” The document lacks

authenticity and otherwise constitutes inadmissible hearsay. To the extent the allegations in this

paragraph purport to characterize certain documents, Mushroom Alliance denies that Plaintiffs

have accurately and completely characterized it.

        140.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “meeting minutes.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        141.       It is admitted only that the EMMC held a meeting on April 9, 2002. All

remaining averments are denied. The allegations contained in this paragraph purport to quote

certain language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and


                                                   14

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 15 of 51



completely characterized it.

        142.       Denied. The allegations contained in this paragraph purport to quote certain

language contained in “current policies.” The document lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        143.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        144.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        145.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        146.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        147.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        148.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies


                                                   15

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 16 of 51



the same.

        149.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        150.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        151.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        152.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        153.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        154.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        155.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        156.       It is admitted only that the EMMC held a meeting on the date alleged herein.


                                                   16

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 17 of 51



Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        157.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        158.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        159.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        160.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        161.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        162.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        163.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.


                                                   17

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 18 of 51



        164.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        165.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        166.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        167.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        168.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        169.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        170.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        171.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the


                                                   18

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 19 of 51



truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        172.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        173.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        174.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        175.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        176.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        177.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        178.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.




                                                   19

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 20 of 51



        179.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        180.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        181.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        182.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        183.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        184.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        185.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   20

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 21 of 51



        186.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        187.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        188.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        189.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        190.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        191.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        192.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   21

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 22 of 51



        193.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        194.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        195.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        196.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        197.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        198.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        199.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.




                                                   22

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 23 of 51



        200.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        201.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        202.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        203.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        204.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        205.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        206.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   23

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 24 of 51



        207.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        208.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        209.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

        210.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

        211.       Denied.

        212.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        213.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        214.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        215.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.


                                                   24

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 25 of 51



        216.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        217.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        218.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        219.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        220.       Mushroom Alliance is without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining averments of this paragraph and, therefore, denies

the same.

        221.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

        222.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

        223.       Denied.

        224.       Denied. To the extent the allegations in this paragraph purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.


                                                   25

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 26 of 51



        225.       Denied.

        226.       It is admitted only that the EMMC held a meeting on March 12, 2002. All

remaining averments of this paragraph are denied. Further, the allegations contained in this

paragraph purport to quote from a document, certain “meeting minutes,” that lacks authenticity

and otherwise constitutes inadmissible hearsay. To the extent the allegations in this paragraph

purport to characterize certain documents, Mushroom Alliance deny that Plaintiffs have

accurately and completely characterized it.

        227.       Denied.

        228.       It is admitted only that the EMMC purchased certain parcels of real estate which

were not engaged in the growing of mushrooms and/or never likely or able to become engaged or

re-engaged in the production of mushrooms. The remaining averments of this paragraph are

denied. To the extent the allegations in this paragraph purport to characterize certain documents,

Mushroom Alliance denies that Plaintiffs have accurately and completely characterized it.

        229.       Denied.

                   a.     Denied.

                   b.     It is admitted only that in 2001 and/or 2002, the EMMC sold certain real

        estate which were not engaged in the growing of mushrooms and/or never likely or able

        to become engaged or re-engaged in the production of mushrooms with deed restrictions,

        each of which was subsequently removed by the EMMC. All remaining averments of

        this paragraph are denied.

                   c.     It is admitted only that, in 2002, the EMMC purchased certain lease

        options on certain real estate which were not engaged in the growing of mushrooms




                                                   26

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 27 of 51



        and/or never likely or able to become engaged or re-engaged in the production of

        mushrooms. All remaining averments of this paragraph are denied.

                   d.     It is admitted only that, in 2002, the EMMC filed deed restrictions on

        certain real estate which were not engaged in the growing of mushrooms and/or never

        likely or able to become engaged or re-engaged in the production of mushrooms. The

        deed restrictions were subsequently removed. All remaining averments of this paragraph

        are denied.

        230.       Denied. The allegations contained in this paragraph rely on and/or purport to

quote from an email that lacks authenticity and otherwise constitutes inadmissible hearsay.

Mushroom Alliance denies the averments of this paragraph to the extent they purport to

characterize the contents of a writing (the April 21, 2001 email), the best evidence of which is

the writing itself.

        231.       Denied. The allegations contained in this paragraph rely on and/or purport to

quote from an email that lacks authenticity and otherwise constitutes inadmissible hearsay.

Mushroom Alliance denies the averments of this paragraph to the extent they purport to

characterize the contents of a writing (the April 21, 2001 email), the best evidence of which is

the writing itself.

        232.       It is admitted only that the EMMC held a meeting on June 5, 2001 and that, as of

that date, Gary Schroeder was the EMMC’s Treasurer. All remaining averments of this

paragraph are denied.

        233.       Denied.

        234.       It is admitted only that the EMMC held a meeting on April 13, 2001. All

remaining averments are of this paragraph are denied.


                                                   27

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 28 of 51



        235.       It is admitted only that, as of May 23, 2001, John Pia was the EMMC’s President.

All remaining averments of this paragraph are denied. The allegations contained in this

paragraph rely on and/or purport to quote from an email that lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to cite to

and characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

and completely characterized it.

        236.       It is admitted only that, as of May 23, 2001, John Pia was the EMMC’s President.

All remaining averments of this paragraph are denied. The allegations contained in this

paragraph rely on and/or purport to quote from an email that lacks authenticity and otherwise

constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to

characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately and

completely characterized it.

        237.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        238.       It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining

averments of this paragraph are denied.

        239.       Denied. The allegations contained in this paragraph rely on and/or purport to

quote from an email that lacks authenticity and otherwise constitutes inadmissible hearsay. To

the extent the allegations in this paragraph purport to characterize certain documents, Mushroom

Alliance denies that Plaintiffs have accurately and completely characterized it.

        240.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.




                                                   28

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 29 of 51



        241.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        242.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        243.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        244.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        245.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        246.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        247.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        248.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.


                                                   29

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 30 of 51



        249.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        250.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        251.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        252.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        253.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        254.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        255.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   30

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 31 of 51



        256.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        257.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        258.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        259.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        260.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        261.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        262.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   31

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 32 of 51



        263.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        264.       It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining

averments of this paragraph are denied.

        265.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        266.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        267.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        268.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        269.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

Further, the averments of this paragraph rely on and/or purport to quote from an email which

lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent the allegations

in this paragraph purport to and characterize certain documents, Mushroom Alliance denies that

Plaintiffs have accurately and completely characterized it.




                                                   32

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 33 of 51



        270.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        271.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        272.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        273.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        274.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        275.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        276.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        277.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   33

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 34 of 51



        278.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        279.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        280.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        281.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        282.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        283.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        284.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.




                                                   34

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 35 of 51



        285.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        286.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        287.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        288.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        289.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        290.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        291.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        292.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the


                                                   35

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 36 of 51



truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        293.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        294.       It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

        295.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        296.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        297.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        298.       It is admitted only that the EMMC held a meeting on the date alleged herein.

Mushroom Alliance is without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining averments of this paragraph and, therefore, denies the same.

        299.       Denied.

        300.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        301.       Mushroom Alliance denies the averments of this paragraph to the extent they

purport to characterize the contents of a writing (the September 23, 2005 complaint), the best


                                                   36

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 37 of 51



evidence of which is the writing itself.

        302.       Mushroom Alliance denies the averments of this paragraph to the extent they

purport to characterize the contents of a writing (purported John Pia email), the best evidence of

which is the writing itself.

        303.       Denied. The averments of this paragraph rely on and purport to quote from

certain “meeting notes” that lack authenticity and otherwise constitutes inadmissible hearsay. To

the extent the allegations in this paragraph purport to characterize certain documents, Mushroom

Alliance denies that Plaintiffs have accurately and completely characterized it.

        304.       The paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. The EMMC

members retained counsel to assist with the formation of the EMMC to ensure that it would be

entitled to all of the antitrust protections afforded under the Capper-Volstead Act.

        305.       Denied.

        306.       It is admitted only that the EMMC purchased certain properties and entered into

certain lease options. All remaining averments of this paragraph are denied.

        307.       The averments contained in this paragraph constitute conclusions of law to which

no answer is required. To the extent any of the averments of this paragraph are factual in nature,

they are denied. Further, the EMMC members retained counsel to assist with the formation of

the EMMC to ensure that it would be entitled to all of the antitrust protections afforded under the

Capper-Volstead Act.

        308.       Denied.

        309.       It is admitted only that growers sometimes buy, sell or transfer mushrooms to

each other. All remaining averments of this paragraph are denied.


                                                   37

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 38 of 51



        310.       The averments in this paragraph constitute conclusions of law to which no

response is required. To the extent any of the averments are factual in nature, they are denied.

        311.       It is admitted only that the EMMC held a meeting in January 2002. All remaining

averments of this paragraph are denied. Further, the averments contained of this paragraph rely

on and/or purport to quote from document(s) that lack authenticity and otherwise constitute

inadmissible hearsay. To the extent the allegations in this paragraph purport to characterize

certain documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

        312.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        313.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        314.       Mushroom Alliance is without information or knowledge sufficient to form a

belief as to the truth or falsity of the averments of this paragraph and, therefore, denies the same.

        315.       It is admitted only that the United States Department of Justice filed a complaint

against the EMMC on or about December 16, 2004 styled United States of America v. Eastern

Mushroom Marketing Cooperative, Inc., Civil Case No. 2:04-CV-S 829. All remaining

averments of this paragraph are denied.

        316.       It is admitted only that the United States and the EMMC filed a proposed Final

Judgment that was subsequently entered on September 9, 2005. It is specifically denied that the

EMMC “shut down” any properties at any time pertinent hereto. All remaining averments of this

paragraph are denied.

        317.       Denied. The averments contained in this paragraph purport to quote from a


                                                    38

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 39 of 51



document with lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent

the allegations in this paragraph purport to characterize certain documents, Mushroom Alliance

denies that Plaintiffs have accurately and completely characterized it.

        318.       Denied. The averments contained in this paragraph purport to quote from a

document which speaks for itself, lacks authenticity and otherwise constitutes inadmissible

hearsay. To the extent the allegations in this paragraph purport to characterize certain

documents, Mushroom Alliance denies that Plaintiffs have accurately and completely

characterized it.

                   a.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.

                   b.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.

                   c.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.


                                                  39

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 40 of 51



                   d.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.

                   e.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.

                   f.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.

                   g.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.

                                  a.     Denied. The averments contained in this paragraph purport

                   to quote from a document which speaks for itself, lacks authenticity and otherwise

                   constitutes inadmissible hearsay. To the extent the allegations in this paragraph


                                                    40

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 41 of 51



                   purport to characterize certain documents, Mushroom Alliance denies that

                   Plaintiffs have accurately and completely characterized it.

                                  b.      Denied. The averments contained in this paragraph purport

                   to quote from a document which speaks for itself, lacks authenticity and otherwise

                   constitutes inadmissible hearsay. To the extent the allegations in this paragraph

                   purport to characterize certain documents, Mushroom Alliance denies that

                   Plaintiffs have accurately and completely characterized it.

                                  c.      Denied. The averments contained in this paragraph purport

                   to quote from a document which speaks for itself, lacks authenticity and otherwise

                   constitutes inadmissible hearsay. To the extent the allegations in this paragraph

                   purport to quote/cite to and characterize certain documents, Mushroom Alliance

                   denies that Plaintiffs have accurately and completely characterized it.

                                  d.      Denied. The averments contained in this paragraph purport

                   to quote from a document which speaks for itself, lacks authenticity and otherwise

                   constitutes inadmissible hearsay. To the extent the allegations in this paragraph

                   purport to quote/cite to and characterize certain documents, Mushroom Alliance

                   denies that Plaintiffs have accurately and completely characterized it.

                   h.     Denied. The averments contained in this paragraph purport to quote from

        a document which speaks for itself, lacks authenticity and otherwise constitutes

        inadmissible hearsay. To the extent the allegations in this paragraph purport to

        characterize certain documents, Mushroom Alliance denies that Plaintiffs have accurately

        and completely characterized it.




                                                    41

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 42 of 51



          319.     It is admitted only that none of the documents filed by the DOJ in support of the

Final Judgement identify any of the members of the EMMC. This paragraph also states

conclusions of law to which no response is required. To the extent any of the averments of this

paragraph are factual in nature, said averments are denied.

                   VI.    ALLEGED FRAUDULENT CONCEALMENT AND TOLLING

          320.     Denied.

          321.     Denied.

                   a.     Denied.

                   b.     Denied.

                   c.     Denied.

                   d.     Denied.

                   e.     Denied.

          322.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          323.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          324.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          325.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are


                                                   42

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 43 of 51



denied.

          326.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          327.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          328.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

                              VII.   ALLEGED CAUSES OF ACTION

                                              COUNT I

                 Alleged Violation of Sherman Act § I – Anticompetitive Conspiracy

          329.     Mushroom Alliance incorporates by reference herein all of the foregoing

responses as though fully set forth at length.

          330.     Denied.

          331.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          332.     Denied.

                   a.     Denied.

                   b.     Denied.

                   c.     Denied.


                                                   43

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 44 of 51



                   d.     Denied.

                   e.     Denied.

                   f.     Denied.

          333.     This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          334.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied. Further, the EMMC’s members retained counsel to assist with the formation of the

EMMC to ensure that it would be entitled to all of the antitrust protections afforded under the

Capper-Volstead Act.

          335.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied. Further, the EMMC’s members retained counsel to assist with the formation of the

EMMC to ensure that it would be entitled to all of the antitrust protections afforded under the

Capper-Volstead Act.

          336.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied. Further, the EMMC’s members retained counsel to assist with the formation of the

EMMC to ensure that it would be entitled to all of the antitrust protections afforded under the

Capper-Volstead Act.

          337.     Denied.

          338.     Denied.


                                                   44

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 45 of 51



                                                 COUNT II

     Alleged Violation of Sherman Act § 2 – Conspiracy to Monopolize, Monopolization, or
                                 Attempted Monopolization

          339.     Mushroom Alliance incorporates by reference herein all of the foregoing

responses as though fully set forth at length.

          340.     Denied.

          341.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied.

                   a.     This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

                   b.     This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

                   c.     This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

                   d.     This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

                   e.     This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

                                                   45

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 46 of 51



                   f.      This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

                   g.      This paragraph states conclusions of law to which no response is required.

          To the extent that some of the averments of this paragraph are factual in nature, said

          averments are denied.

          342.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied.

          343.     Denied.

          344.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied. Further, the EMMC’s members retained counsel to assist with the formation of the

EMMC to ensure that it would be entitled to all of the antitrust protections afforded under the

Capper-Volstead Act.

          345.     Denied.

                                                 COUNT III

                        Alleged violation of Clayton Act § 7 – Unlawful Acquisition

          346.     Mushroom Alliance incorporates by reference herein all of the foregoing

responses as though fully set forth at length.

          347.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied.


                                                    46

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 47 of 51



          348.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied.

          349.     This paragraph states conclusions of law to which no response is required. To the

extent that some of the averments of this paragraph are factual in nature, said averments are

denied.

          350.     Denied.

                                         REQUEST FOR RELIEF

          WHEREFORE, Mushroom Alliance respectfully request that Plaintiffs’ First Amended

Complaint be dismissed with prejudice and for an award of costs of suit, including attorneys fees

and expert witness fees and for such other relief as the Court deems just and proper.



                                       AFFIRMATIVE DEFENSES

          351.     Plaintiffs’ First Amended Complaint, in whole or in part, fails to state claims

upon which relief may be granted.

          352.     Some or all of Plaintiffs’ claims for money damages and/or equitable relief are

barred by the statute of limitations and there are no grounds for tolling the applicable statute of

limitations.

          353.     Plaintiffs’ claims are barred in whole or in part by Section 6 of the Clayton Act,

15 U.S.C. §17.

          354.     Plaintiffs’ claims are barred in whole or in part by the Capper Volstead Act, 7

U.S.C. §291.

          355.     Plaintiffs are barred from any recovery because defendants actions were


                                                    47

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 48 of 51



privileged, did not unreasonably restrain trade, and were based on independent and legitimate

business justifications.

        356.       “Naked” price fixing by an agricultural cooperative is allowed by Section 6 of the

Clayton Act, 15 U.S.C. §17, and the Capper Volstead Act, 7 U.S.C. §291.

        357.       All members of the EMMC were farms within the meaning of the Capper

Volstead Act, 7 U.S.C. §291 and the Clayton Act, 15 U.S.C. §17.

        358.       Integrated grower/processors are protected from antitrust liability by Section 6 of

the Clayton Act, 15 U.S.C. §17, and the Capper Volstead Act. 7. U.S.C. §291.

        359.       Some or all of Plaintiffs’ claims are barred because Plaintiffs have not suffered

antitrust injuries.

        360.       Plaintiffs’ claims are barred in whole or in part for lack of antitrust standing.

        361.       Plaintiffs’ conspiracy claims are precluded by the Capper Volstead Act and the

Copperweld Doctrine.

        362.       There was no conspiracy between EMMC members and nonmember distributors.

        363.       There was no unity of purpose between EMMC and the property sellers or

purchasers.

        364.       Plaintiffs have not pleaded and cannot prove the requisite product market.

        365.       Plaintiffs have not pleaded and cannot prove the requisite geographic market.

        366.       There was no specific intent to monopolize.

        367.       There was no dangerous probability of achieving monopoly power.

        368.       Plaintiffs cannot recover under Section 7 of the Clayton Act, 15 U.S.C. §18, any

against defendant(s) who did not acquire the assets.

        369.       Plaintiffs’ claims for damages are barred because the EMMC’s acquisition of real


                                                     48

PHIL1 8089568v.1
          Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 49 of 51



properties had no impact on the prices that Plaintiffs paid.

          370.     There was no causal connection between the alleged conduct and any increased

prices.

          371.     Plaintiffs have failed to adequately allege fraudulent concealment.

          372.     The actions complained of such as buying properties at a widely publicized

auction, open to the public, and filing deed restrictions of public record were not and could not

conceivably be acts of concealment.

          373.     Plaintiffs’ alleged claims are barred in whole or in part because the members of

the EMMC cannot conspire with each other or with their commonly owned companies as a

matter of law.

          374.     The First Amended Complaint fails to state any basis for injunctive relief.

          375.     Plaintiffs’ claims are barred in whole or in part because the impact and damages

alleged are too speculative and remote.

          376.     Plaintiffs’ claims are barred in whole or in part because they have failed to

mitigate any damages allegedly suffered as a result of the alleged conduct.

          377.     To the extent that Plaintiffs paid any increased price for mushrooms, said

increased price was caused by third parties and/or events and not by Mushroom Alliance’s

conduct.

          378.     Mushroom Alliance’s conduct was not the cause of any increase in the price of

mushrooms.

          379.     Plaintiffs’ purchasing decisions were not based on the price of mushrooms.

          380.     Plaintiffs’ supply-control claim is subject to the rule of reason.

          381.     Plaintiffs’ price-fixing claim is subject to the rule of reason.


                                                     49

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 50 of 51



        382.       Plaintiffs lack standing to prosecute these claims.

        383.       Mushroom Alliance’s conduct was privileged.

        384.       Plaintiff Winn-Dixie Stores, Inc. was not a direct purchaser of mushrooms at any

time pertinent hereto.

        385.       Plaintiff Bi-Lo Holdings, LLC was not a direct purchaser of mushrooms at any

time pertinent hereto.

        386.       Mushroom Alliance adopts by reference any defense not otherwise expressly set

forth herein that is pleaded by any other defendant in this action.

        387.       Mushroom Alliance reserve the right to assert any additional defenses revealed

through discovery or other investigation.

        WHEREFORE, Mushroom Alliance respectfully request that Plaintiffs’ First Amended

Complaint be dismissed with prejudice, an award of costs of suit, including attorneys fees and

expert witness fees, and for such other and further relief as this Court deems just and proper.

                                         JURY TRIAL DEMAND

        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 38, MUSHROOM

ALLIANCE HEREBY DEMAND A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.

Dated: July 12, 2019



                                                         /s/ Matthew J. Borger
                                                         Matthew J. Borger
                                                         KLEHR HARRISON HARVEY
                                                         BRANZBURG LLP
                                                         1835 Market Street, Suite 1400
                                                         Philadelphia, PA 19103
                                                         215-569-2700
                                                         mborger@klehr.com
                                                         Attorney for Defendant
                                                         Mushroom Alliance, Inc.



                                                    50

PHIL1 8089568v.1
        Case 5:15-cv-06480-BMS Document 139 Filed 07/12/19 Page 51 of 51



                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 12th day of July 2019, he caused the foregoing

submission to be served via the Court’s ECF system upon all counsel of record.

                                                     /s/ Matthew J. Borger
                                                     Matthew J. Borger
                                                     KLEHR HARRISON HARVEY
                                                     BRANZBURG LLP
                                                     1835 Market Street, Suite 1400
                                                     Philadelphia, PA 19103
                                                     215-569-2700
                                                     mborger@klehr.com




                                                51

PHIL1 8089568v.1
